                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

JANICHOLAS VANKEITH SCOTT # L1786                                                    PLAINTIFF

VERSUS                                                   CIVIL ACTION NO. 5:18-cv-44-MTP

MANAGEMENT TRAINING CORPORATION, et al.                                           DEFENDANTS

                                             ORDER
       THIS MATTER is before the Court on Plaintiff’s Motion for Declaration for Entry of

Default [61], which the Court construes as a motion to compel discovery. Having carefully

considered the Motion, the Court finds that it should be denied.

       Plaintiff asserts that Defendants have not produced (1) photos or videos of his cell, (2) his

housing record, (3) any record of removal or cleaning of mold in his cell. The Court notes that

Plaintiff dated this Motion November 10, 2018 and Defendant MTC, Defendant Fleming,

Defendant Grinnell, and Defendant Jackson filed a Notice on November 21, 2018 representing

that Plaintiff’s institutional records, including his housing history, had been provided to him. See

Notice [57]. The only documents that Defendants have not produced to Plaintiff are photos or

videos of his cell and records of mold removal or cleaning in his cell.

       Defendants state they do not have photos or videos of Plaintiff’s cell, and they do not

possess any records concerning mold removal or cleaning in Plaintiff’s cell. See Notice [51],

Notice [57]. Production of these documents cannot be compelled because Defendants cannot

produce something they do not have in their possession or control. Bencel v. Salas, 2018 WL

691649, at *3 (E.D. La. 2018); see also Fed. R. Civ. P. 34(a)(1) which requires the things to be

produced be in the responding party’s “possession, custody, or control.”

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Declaration of Entry of

Default [61] is DENIED.

                                                 1
SO ORDERED, this the 28th day of November, 2018.

                                 /s/Michael T. Parker
                                 United States Magistrate Judge




                                    2
